AO 245C (Rev. 09/ 19) Amended Judgment in a Crimin al Case                                                       (NOTE: Identify Changes with Asterisks (*))
                      Sheet l



                                           UNITED STATES D ISTRICT COURT
                                              Eastern District of North Carolina
                                                               )
           UNITED STATES OF AMERICA                                AMENDED JUDGMENT IN A CRIMINAL CASE
                                                               )
                          v.                                   )
            MARVARLUS CORTEL SNEAD                             ) Case Number: 7:19-CR-151-1-D
                                                                ) USM Number: 66694-056
Date of Original Judgment: 6/21/2021                            )   Joseph E. Zeszotarski Jr.
                             -(Or
                               -Date
                                  --    - - - - - - - ) Defendant's
                                     of last Amended Judgment)              Attorney


THE DEFENDANT:
D       pleaded guilty to count(s)
D       pleaded nolo contendere to count(s)
        which was accepted by the court.
[!'.f   was found guilty on count(s)       3s and 4s of Superseding Indictment
        after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                      Nature of Offense                                                        Offense Ended                  Count
18 U.S.C. § 1591(a)(1),              Sex Trafficking of a Mi nor                                              1/24/2018                     3s

18 U.S.C. § 1591(b)(2)


       The defendant is sentenced as provided in pages 2 through _ _ _
                                                                     8 _ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
O The defendant has been found not guilty on count(s)
D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ O is Oare dismissed on the motion of the United States .
          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change ofname, residence,
or mai ling address until all fines , restitution, costs, and special assessments imposed by this judgment are fully paid . If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                           7/2/2021
                                                                                Date of Imposition of Judgment




                                                                                       James C. Dever Ill                   Chief US District Judge
                                                                                Name and Title of Judge

                                                                                                               7/2/2021
                                                                                Date
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet IA                                                                 (NOTE: Identify Changes with Asterisks(*))
                                                                                         Judgment - Page   - =2-        of        8
DEFENDANT: MARVARLUS CORTEL SNEAD
CASE NUMBER: 7:19-CR-151-1-D

                                         ADDITIONAL COUNTS OF CONVICTION

Title & Section                 Nature of Offense                                     Offense Ended                Count
18 U.S.C. § 1952(a)(3)          Use of the Internet to Promote an Unlawful Business   1/24/2018                    4s

and 18 U.S.C. § 2               Enterprise, Namely, Prostitution, and Aiding and

                                Abetting
AO 245C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                      Sheet 2 - Imprisonment                                                                    (NOTE: Identify Changes with Asterisks (*))
                                                                                                           Judgment -   Page     3       of         8
DEFENDANT: MARVARLUS CORTEL SNEAD
CASE NUMBER: 7:19-CR-151-1-D

                                                               IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
Count 3s: 420 months
Count 4s: 60 months, to be served concurrently - (Total term: 420 months)




~       The court makes the following recommendations to the Bureau of Prisons:
         The court recommends the defendant participate in vocational and educational opportunities, mental health
         assessment/treatment, the most intensive substance abuse treatment, and sex offender treatment.




l!l     The defendant is remanded to the custody of the United States Marshal.

D       The defendant shall surrender to the United States Marshal for this district:
        0      at                                   0       a.m.     D     p.m.      on
        0      as notified by the United States Marshal.

D       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        0      before 2 p.m. on

        0      as notified by the United States Marshal.

        0      as notified by the Probation or Pretrial Services Office.



                                                                      RETURN
I have executed this judgment as follows :




        Defendant delivered on                                                              to

at                                                          with a certified copy of this judgment.




                                                                                                         UNITED STATES MARSHAL



                                                                              By
                                                                                                      DEPUTY UNITED STATES MARSHAL
 AO 245C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                       Sheet 3 - Supervised Release                                                       (NOTE: Identify Changes with Asterisks(*))
                                                                                                                        4_
                                                                                                        Judgment- Page_ _         of         8
DEFENDANT: MARVARLUS CORTEL SNEAD
CASE NUMBER: 7:19-CR-151-1-D
                                                             SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :

 A term of life on Count 3s and a term of 3 years on Count 4s, all such terms to run concurrently - (Total term: Life)




                                                      MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
          D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse. (check if applicable)
4.   [!f' You must make restitution in accordance with 18 U.S.C . § 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.   [!f' You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   [!f' You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090 ! , et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
AO 24SC (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 3A - Supervised Release
                                                                                                         Judgment- Page -   ~5~_ of          8
DEFENDANT:            MARVARLUS CORTEL SNEAD
CASE NUMBER:            7:19-CR-151-1-D


                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision . These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
       to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least l 0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
I 0.   You must not own, possess, or have access to a firearm , ammunition , destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
       tasers) .
11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13 .   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www .uscourts.gov.

Defendant's Signature                                                                                       Date
AO 245C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                      Sheet 3D- Supervised Release                                                                    (NOTE: Identify Changes with Asterisks(*))
                                                                                                                  Judgment-Page __6__ of                 8
DEFENDANT: MARVARLUS CORTEL SNEAD
CASE NUMBER: 7:19-CR-151-1-D

                                          SPECIAL CONDITIONS OF SUPERVISION
 The defendant shall participate as directed in a program approved by the probation office fo r the treatment of narcotic addiction, drug dependency, or
 alcohol dependency which will include urinalys is testing or other drug detection measures and may require residence or participation in a residential
 treatment facility .

 The defendant shall consent to a warrantless search by a United States Probation Officer or, at the request of the probation officer, any other law
 enforcement officer, of the defendant's person and premises, including any vehicle, to determine compliance w ith the conditions of this judgment.

 The defendant shall not incur new credit charges or open additio nal lines of credit without approval of the probation office.

 The defendant shall provide the probation office with access to any requested financial information.

 The defendant shall cooperate in the collection of DNA as directed by the probation officer.

 The defendant must make restitution in accordance with 18 U .S.C. §§ 3663 and 3663A or any other statute authori zing a sentence of restitution.

 The defendant shall have no direct or indirect contact, at any time and for any reason, with the victim(s), the victim's family, or affected parties in this
 matter unless provided with specific, written authorization in advance by the U.S. Probation Officer.

 The defendant shall submit to a psycho-sexual evaluation by a qua lified mental health professional who is experienced in evaluating sexual offenders
 and who is approved by the U.S. Probation Officer.

 The defendant shall participate in a sex offender treatment program as directed by the U.S. Probation Officer, and the defendant shall comply with and
 abide by all the rules, requirements, and conditions of the treatment program until discharged. The defendant shall take medication as prescribed by the
 treatment provider.

 At the direction of the U.S. Probation Officer, the defendant shall submi t to physiological testing, which may include, but is not limited to, po lygraph
 examinations or other tests to monitor the defendant's compliance with probation or supervised release and treatment conditions.

 The defendant's residence and employment shall be approved by the U.S. Probation Officer. Any proposed change in residence or employment must be
 provided to the U.S. Probation Officer at least IO days prior to the change and pre-approved before the change may take place.

 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.), as directed by the
 probation officer, the Bureau of Prisons, or any state sex offender registration agency in the locat ion where you reside, work, are a student, or were
 convicted of a qualifying offense.

 To ensure compliance with supervis ion, the defendant shall sub mit to unannounced searches of any co mputer or computer equipm ent (including
 mobile phones) whi ch, in the discretion of the U.S. Probation Officer, may include the use of computer monitoring techno logy, computer search or
 analysis software, and copying of all data from the device and external peripherals. Such examination may require the remova l of devices from your
 possession for the purpose of conducting a thorough inspection.

 At the direction of the U.S. Probation Officer, the defendant shall consent to the installation of systems or software that wi ll allow the probation officer
 or designee to monitor com puter use on any computer that the defendant owns or is authorized to use. The defendant shall pay the cost of this
 monitoring.

 The defendant shall not use, possess, or control any computer-based counter forensic tools. The defendant shall not use or have installed any programs
 specifically and solely designed to encrypt data, files, folders, or vo lumes of any media. The defendant shall, upon request, immediately provide the
 U.S . Pro bation Officer with any and all passwords required to access data compressed or encrypted for storage by any software.

 The defendant shall not use, purchase, possess, procure, or otherwise obtain any computer or electronic device that can be linked to any computer
 networks, bulletin boards, internet, internet service providers, or exchange formats involving computers unless approved by the U.S. Probation Officer.

  The defendant shall support his dependents.
AO 245C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                      Sheet 5 - Criminal Monetary Penalties                                                        (NOT E: Identify Changes with Asterisks (*))
                                                                                                            Judgment - Page   -~?__ of - - ~8~ --
DEFENDANT: MARVARLUS CORTEL SNEAD
CASENUMBER: 7:19-CR-151-1-D
                                               CRIMINAL MONETARY PENALTIES
       The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                       Assessment            Restitution                      Fine                    AV AA Assessment*           NTA Assessment**
TOTALS             $    200.00             $ 202,743 .35                  $                       $                           $


0      The determination of restitution is deferred until       . An Amended Judgment in a Criminal Case (AO 245C) will be
                                                          -----
       entered after such determination.

l!1'   The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C . § 3664(1), all nonfederal victims must be paid
       before the United States is paid.

Name of Payee                                 Total Loss***                              Restitution Ordered                  Priority or Percentage
  Jasmine Hardee                                $202,743.35                              $202,743.35




TOTALS                                $        202,743.35                            $                202,743.35
                                          ------ ----

D       Restitution amount ordered pursuant to plea agreement $

D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 36 I 2(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

!ti    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

        ~ the interest requirement is waived for              0   fine        ~ restitution.
        D   the interest requirement for the      D     fine        D    restitution is modified as follows :



* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018 , Pub. L. No . 115-299.
** Justice for Victims of Trafficking A.ct of2015, Pub. L. No. 114-22.
*** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title                18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                      Sheet 6 - Schedule of Payments                                                                  (NOTE: Identify Changes with Asterisks(*))


DEFENDANT: MARVARLUS CORTEL SNEAD
                                                                                                                  Judgment -   Page
                                                                                                                                      ---      of


CASE NUMBER: 7:19-CR-151-1-0

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A     D Lump sum payment of$ _ _ _ _ _ _ _ due immediately, balance due

           D    not later than _ _ _ _ _ _ _ _ _ _ _ , or
           D    in accordance with D C, D D, D E, or                            D   F below; or

B     D    Payment to begin immediately (may be combined with                 DC,          D D, or D F below); or
C     D Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $        _ _ _ _ _ over a period of
          _ _ _ _ _ (e.g. , months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal _ _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $  _ _ _ _ _ over a period of
          _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E     D Payment during the term of supervised release will commence within      _ _ _ _ (e.g. , 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant' s ability to pay at that time; or

F     M    Special instructions regarding the payment of criminal monetary penalties:
           The special assessment in the amount of $200.00 shall be due in full immediately. Payment of restitution shall be due and payable in full
           immediately. However, if the defendant is unable to pay in full immediately, the special assessment and restitution may be paid thro ugh the
           Inmate Financial Responsibility Program (IFRP). The court orders that the defendant pay a minimum payment of $25 per quarter through the
           IFRP, if available. The court, having considered the defendant' s financial resources and ability to pay, orders that any balance still owed at the
           time of release shall be paid in installments of $200 per month to begin 60 days after the defendant' s release from prison. At the time of the
           defendant' s release, the probation officer shall take into consideration the defendant's ability to pay the restitution ordered and shall notify the
           court of any needed modification of the payment schedu le.
Unless the court has express ly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                       Joint and Several                   Corresponding Payee,
      (including defendant number)                          Total Amount                          Amount                             if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

[!f° The defendant shall forfeit the defendant's interest in the followi ng property to the United States:
       The defendant shall forfeit to the United States the defendant's interest in the property specified in the Preliminary
       Order of Forfeiture entered on January 25, 2021 at DE #165 .

Payments shall be applied in the fo llowing order: ( 1) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (JO) costs, including cost of prosecution
and court costs.
